Madison App. No. CA2006-08-028, 2007-0hio-7078. This cause is pending before the court as an appeal from the Court of Appeals for Madison County. Upon consideration of appellant’s emergency motion for stay,
It is ordered by the court that the motion is granted. The requirement that appellant comply with the registration and relocation provisions of R.C. 2950.04 et seq. is hereby stayed pending final disposition of appellant’s appeal or further order of this court.
O’Donnell, J., would deny the motion.
Lanzinger and Cupp, JJ., not participating.